Appeal by defendant, as limited by her motion, from two sentences of the County Court, Suffolk County, both imposed March 5, 1976, upon her convictions of manslaughter in the first degree and possession of weapons, etc., as a misdemeanor, upon her pleas of guilty, the sentences being an indeterminate term of imprisonment with a maximum of 10 years on the manslaughter conviction and a term of 90 days in jail on the possession of weapons conviction, the sentences to run concurrently. Sen*846tence as to the conviction of possession of weapons affirmed. No opinion. Sentence as to the conviction of manslaughter in the first degree modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to five years, to run concurrently with the sentence imposed upon the conviction of possession of weapons. As so modified, said sentence affirmed. The sentence imposed upon the conviction of manslaughter in the first degree was excessive to the extent indicated herein. Margett, Acting P. J., Damiani, Rabin and Shapiro, JJ., concur.